DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 31 is new.
Claims 1-31 are pending and examined herein.
Claims 1-31 are rejected.
Claim 2 is objected to.

Applicant’s Response
Applicant's response, filed 22 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification filed on 23 April 2020 and in the claims as amended in the response filed on 22 April 2022.

Priority
This application is a continuation of US 16/267,767 filed on 5 February 2019, now US 10,667,759 which is a continuation of US 13/923,357, filed 20 June 2013 now US 10,575,791, which is a continuation of and claims priority to International Application No. PCT/EP2011/073084, filed 16 December 2011, which claims priority to European Application No. EP 10 196 379.1, filed 22 December 2010, and US 12/975,654 now US 8,774,889 filed 22 December 2010.
Priority is acknowledged and granted for each of claims 1-31 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
	The Drawings filed on 23 April 2020 are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 the phrase “administering of treatment” should be amended to read “administering the [[of]] treatment” since claim 1, from which claim 2 depends, recites “f) administering a treatment”.    Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are maintained from the previous office action.
Claim 6 recites: “The method of claim 5, wherein the indexing comprises checking whether two adjacent measurement values are on opposite sides of a threshold”.
The claim is unclear because there is no recitation in the claim that “measurement values” are acquired or, that “values” are measured to provide “measurement values”. Claim 6 depends from claim 5 which depends from claim 1. Claim 1, lines 2-7 recites acquiring glucose concentration values, storing the glucose concentration values in a measurement data record and generating a reduced measurement data record from the measurement data record. Per claim 5, the data reduction step comprises indexing. The lack of antecedent basis renders the claim indefinite as to what is the data being checked. If the Applicant’s intention is to set forth that what is being checked are adjacent glucose concertation values, the claim should be amended accordingly.
Claim 27 recites: “The method of claim 26, wherein the pattern recognition in step d) comprises using the Euclidean distance metric and calculating the difference in position of two vectors within the reduced-rank space”.
Firstly, there is lack of antecedent basis in the claim for “the Euclidean distance metric”, for “the difference in position of two vectors” and for “the reduced-rank space”. Claim 27 depends from claim 26 which depends from claim 1. These recitations are not present in claims 26 or 1. Claim 1, lines 9-10 recites: “d) identifying, using pattern recognition, a second pattern of the glucose concentration values” and claim 26 recites: “wherein the pattern recognition in step d) comprises using a distance metric”. Secondly, the recitation that the pattern recognition comprises using an Euclidean distance metric without setting forth what is the data that the Euclidean distance metric pertains to is unclear. The Applicant is asked to clarify whether the claim requires an Euclidean distance metric between glucose concentration values or, whether the claim requires an Euclidean distance metric between the second pattern and the comparison pattern or, whether the claim requires an Euclidean distance metric between glucose concentration values and the comparison pattern. Thirdly, the Applicant is asked to clarify whether the “two vectors” from which the difference is being calculated pertain to vectors derived from the glucose concentration values or, whether they pertain to vectors derived from the measurement data record or, whether they pertain to vectors derived from the comparison pattern or, whether they pertain to vectors derived from the second pattern.  Clarification is requested.
For examination purposes prior art teaching or suggesting methods for recognizing patterns in diabetes-related biomarkers including calculating an Euclidean distance amongst clusters or groups of data within a space defined by relevant features will be interpreted as meeting the claimed limitation. 
Claim 29 recites: “The method of claim 26, wherein the pattern recognition in step d) comprises using the Mahalanobis distance.”
Firstly, there is lack of antecedent basis in the claim for “the Mahalanobis distance”. Claim 29 depends from claim 26 which depends from claim 1. These recitations are not present in claim 26 or claim 1. Claim 1, lines 9-10 recites: “d) identifying, using pattern recognition a second pattern of the glucose concentration values” and claim 26 recites: “wherein the pattern recognition in step d) comprises using a distance metric”. The lack of antecedent basis in the claim renders the claim indefinite as to what is the source of the Mahalanobis distance “used” in the pattern recognition recited in step d). Secondly, the recitation that the pattern recognition comprises “using the Mahalanobis distance” without setting forth what is the data the Mahalanobis distance pertains to is unclear. The Applicant is asked to clarify whether the claim requires a Mahalanobis distance between glucose concentration values or, whether the claim requires a Mahalanobis distance between the second pattern and the comparison pattern or, whether the claim requires a Mahalanobis distance between glucose concentration values and the comparison pattern. Clarification is requested.
For examination purposes prior art teaching or suggesting methods for recognizing patterns in diabetes-related biomarkers including calculating a Mahalanobis distance amongst clusters or groups of data within a space defined by relevant features will be interpreted as meeting the claimed limitation. 
In claim 30 there is lack of antecedent basis in the claim for “the future glucose profile”. Claim 1, lines 11 and 13, from which claim 30 depends, recites “a predicted future profile of glucose concentration” and “the predicted future profile”. To obviate this rejection, the following amendment is suggested:   
“The method of claim 1, further comprising transmitting the predicted future profile of glucose concentration to a second device.” Clarification is requested.
The following are new grounds of rejections and are based on further consideration of the claims and the amendments herein.
Claim 1, lines 11-12 recite: “e) generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern”.
The recitation of “generating a predicted future profile” in unclear as to what is being generated. The dictionary meaning of predicted (adjective) is “stated or estimated as likely to happen in the future”. As such, the claim requires generating a “future” profile which is likely to happen in the future which is redundant and renders the claim indefinite as to whether the claim requires generating a profile which has been previously “predicted” or, whether the claim requires predicting a profile or, whether the claim requires generating a future profile. Clarification is requested.
For examination purposes prior art teaching or suggesting the prediction of hyperglycemic or hypoglycemic glucose concentration values will be interpreted as meeting the claimed limitation.
Claim 2 recites: “The method of claim 1, wherein the administering treatment is selected from the group consisting of: dosing insulin, engaging in physical activity, consuming carbohydrates and seeking medical attention” and claim 3 recites: “The method of claim 1, wherein the administering of treatment is dosing insulin”. 
The recitation in claim 2 that “the administering treatment” includes dosing insulin, engaging in physical activity, consuming carbohydrates and seeking medical attention and, the recitation in claim 3 that “the administering treatment” includes dosing insulin is unclear as to what is being administered.  Dosing insulin (as in claims 2 and 3), consuming carbohydrates, engaging in physical and seeking medical attention (in claim 2) cannot be “administered” because they are acts. These are not treatments that can be given (administered) to a patient. While insulin may be prescribed and administered as a treatment for diabetes the act of dosing insulin (diving into doses) is not the treatment per se. Likewise, engaging in physical activity, consuming carbohydrates and seeking medical attention encompass measures or interventions that a diabetic person can engage into but these cannot be “administered”.  The Applicant is asked to clarify what aspect of the acts of dosing insulin, consuming carbohydrates, engaging in physical activity and seeking medical attention is being “administered” as the treatment. Clarification is requested.
For examination purposes of claims 2 and 3, prior art teaching or suggesting administering insulin or, suggesting an intervention such as engaging in physical activity, consuming carbohydrates or, seeking medical attention will be interpreted as meeting the claimed limitations. 
Claim 6 recites: “The method of claim 5, wherein the indexing comprises checking whether two adjacent measurement values are on opposite sides of a threshold”.
The recitation of “checking whether two adjacent measurement values are on opposite sides of a threshold” is unclear.
Firstly, the dictionary meaning of threshold is an amount, level or limit on a scale. A threshold does not have “sides” and therefore a determination as to whether adjacent values are on “opposite sides” of a threshold is unclear. Values may be below or above a threshold or, values may cross a threshold but values cannot be on “oppose sides” of a threshold. The claim is unclear as to what is being checked. The Specification at paragraph 48 describes:
“.....By way of example, if a measurement value at a time t lies below a prescribed measurement value level and a subsequent measurement value at a time t+t lies above a measurement value level, or vice versa, it is possible to identify a crossing of the measurement value level. By way of example, in this case the data reduction step can be carried out such that, of the temporally adjacent measurement values, merely the measurement value that is closer to the measurement value level is assigned to the reduced measurement data record. By way of example, measurement values between which no measurement value level is crossed and in which a measurement value level is not crossed either during the transition to further adjacent measurement values can be discarded and not assigned to the reduced measurement data record”. 

Secondly, as explained at the beginning of the 35 USC § 112 second paragraph rejection section, the claim is unclear because there is no recitation of “measurement values”. If the Applicant’s intention is to set forth that the claim requires checking whether two adjacent measurement values are above or below a threshold, the following amendment is suggested to obviate both rejections:
“The method of claim 5, wherein the indexing comprises checking whether two adjacent glucose concentration values are above or below ”. Clarification is requested.
For examination purposes, prior art teaching or suggesting comparing blood glucose concentration values obtained at specific time with a threshold and determining whether said blood glucose concertation values are grater or less than a pre-determined threshold.
Claim 7 recites: “The method of claim 6, further comprising assigning the adjacent measurement value that is closer to the threshold to the reduced measurement data record”.
The recitation of assigning a measurement value that is “closer to the threshold” is unclear. Claim 6, from which claim 7 depends, as currently amended, recites “checking whether two adjacent measurement values are on opposite sides of a threshold”. Claim 6 does not recite a determination of closeness of a measurement value to a threshold. Since there is no determination of a measurement value being closer to a threshold, the claim is unclear as to what is being assigned. Clarification is requested. 
Claim 26 recites: “The method of claim 1, wherein the pattern recognition in step d) comprises using a distance metric”.
The recitation that a distance metric is being used without setting forth what the distance metric pertains to is unclear. 
The Specification at paragraphs 207-209 describe a pattern-matching algorithm for finding the best match or matches to a reference pattern, wherein said match or matches are determined using a calculated distance metric. If the Applicant’s intention is to set forth that the identification of the second pattern is based on a calculated distance metric between the glucose concentration values and the comparison pattern, the claim should be amended accordingly. Clarification is requested.
Claims 4-5, 8-25, 28 and 31 are rejected for depending on a rejected base claim.
35 USC §112 Second Paragraph Rejections-Response to Arguments.
Applicant’s arguments filed on 22 April 2022 have been considered. The rejection of claims 6, 27, 29 and 30 have been maintained since the current amendments do not address the rejections raised in the previous office action.
A new grounds of rejection has been set forth for claims 1-3, 6, 7 and 26 based on further consideration of the claims and the claim amendments herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This is a new grounds of rejection and is based on further consideration of the claims herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental processes: 
b) generating a reduced measurement data record from the measurement data record using data reduction, c) selecting a comparison pattern from the glucose concentration values, d) identifying, using pattern recognition, a second pattern of the glucose concentration values that is similar to the comparison pattern and e) generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern.
Dependent claim 8 (method) is directed to the following abstract idea which encompasses a mathematical concept: calculating a correspondence between the comparison pattern and the second pattern. 
Dependent claim 11 (method) is directed to the following abstract idea which encompasses a mental process: identifying a group of historical patterns.
Dependent claim 12 (method) is directed to the following abstract idea which encompasses a mathematical concept: subjecting the group of historical patterns to a statistical analysis.
In independent claim 1, the step of b) generating a reduced data measurement record is a process that can be performed mentally or by pen and paper by inspecting glucose values and identifying an attribute that best describes a range of values. See Applicant’s Specification at paragraphs 134-135 and Table 1. In independent claim 1, the steps of c) selecting a comparison pattern and e) generating a predicted profile can be performed mentally as the human minds is capable of both, making selections and making predictions. In independent claim 1 the step d) identifying a pattern of glucose concentration values using pattern recognition and, in dependent claim 11 the step of identifying a historical pattern are processes that can be performed mentally as pattern recognition is a unique and inherent feature of the mind. Evidence of this fact can be found in Mattson, M.P. “Superior pattern processing is the essence of the evolved human brain”. Front Neurosci. 2014 Aug 22;8:265 under the Introduction section.
In dependent claims 8 and 12, the steps of calculating a correspondence and subjecting the group of patterns to a statistical analysis encompass mathematical calculations.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Independent Claim 1 (method): a) acquiring glucose concentration values from a glucose sensor at different measurement times and storing the glucose concentration values in a measurement data record and f) administering a treatment based upon the predicted future profile.
Dependent claims 8, 11 and 12 (method): there are no additional elements.
In claim 1 the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In claim 1, the steps of acquiring and storing values are extra-solution activities, recited at a high level of generality and nominally related to the main process. 
While claim 1 recites the step of administering a treatment based upon the predicted future profile this step does not integrate the abstract ideas into a practical application. The 2019 PEG includes a “treatment/prophylaxis” consideration under which a claim can integrate a judicial exception into a practical application by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. However, the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). In the instant case, the step recited in claim 1 does not apply or use the judicial exception to effect a particular treatment. The claim only recites administering a treatment which can encompass any treatment for glucose control management. While claims 2 and 3 recite that the administered treatment includes dosing insulin, engaging in physical activity, consuming carbohydrates and seeking medical attention, these are not treatments but rather interventions. See claim rejection under 35 USC §112 Second Paragraph. These interventions are not specific for any particular predicted profile of glucose concentration and they can encompass any insulin dosing regimen, any type of physical activity and any type of carbohydrate consumption.
Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of claims 4-31 recite any additional non-abstract elements which meaningfully limit the abstract ideas because they do not recite limitations which use or apply the abstract ideas in a meaningful manner. Claim 4 recites an additional step of prompting a user to enter information, claims 5-7 further limit the abstract idea recited in step b), claim 9 further limits the abstract idea recited in claim 8, claims 10 and 14 recite attributes of the measurement data record, claim 13 recites attributes of the identified second pattern, claims 15 and 16 recite attributes of the comparison pattern, claims 17-25 provide limitations to the data reduction used in performing the generation of the reduced measurement data record of step b), claims 26-29 provide limitations to the pattern recognition used in performing the identification of a second pattern of step d), claim 30 recites  the additional step of transmitting information and claim 31 recites an instrument used to carry out dosing of insulin.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. 
The steps of acquiring glucose concentration values, storing the glucose concentration values in a measurement data record and administering a treatment are well-understood, routine and conventional in the field of closed-loop insulin delivery for diabetes management. Evidence that these steps, in combination, are well-understood, routine and conventional in the field can be found in Hovorka, Roman. "Closed-loop insulin delivery: from bench to clinical practice." Nature Reviews Endocrinology 7.7 (2011): 385-395, in page 385-386 under Introduction, Components and control algorithms, in page 391 under Day and night closed loop and in the references cited therein.
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1-3, 5-16, 20 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray (cited in the previous office action) in view of US 2008/0242962 to Roesicke in further view of US 2009/0318775 to Michelson (cited in the previous office action). 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Ray teaches a diabetes management method for identifying glycemic and blood glucose variability patterns (Abstract). 
With regard to claim 1, Ray teaches a method for managing glucose levels of a user (Abstract; ¶ 4 and Figures 3A and 3B).
comprising: 
a) acquiring glucose concentration values from a glucose sensor at different measurement times and storing the glucose concentration values in a measurement data record (¶ 4 and 61, Figure 4A).
c) selecting a comparison pattern from the glucose concentration values (¶ 2, 46-54; Figure 3A and 3B
d) using pattern recognition to identify a second pattern of the glucose concentration values that is similar to the comparison pattern (¶ 50 and 54).
e) generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern; (¶ 68 and 85) and 
Ray does not teach that the method includes b) generating a reduced measurement data record using data reduction, wherein the reduced measurement data record is used in at least one of step c) and step d) (as in claim 1).
Roesicke teaches a method for measuring blood glucose concentration of a body fluid (Abstract, ¶ 58). The measurement signals are compressed/condensed through statistical techniques to produce compressed/condensed measurement data and transmitted wirelessly to an external device (Abstract; ¶ 11 and 56).
Ray and Roesicke are directed to methods for monitoring blood glucose.
Thus, Ray and Roesicke are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Roesicke. One would have been motivated to do so and had a reasonable expectation of success in doing so because Roesicke teaches that an advantage of compressing/condensing measurement data is that it reduces energy consumption associated with the wireless transmission of data (¶ 8) which is of relevance to Ray who requires the wireless transmission of data to an external device (see Ray at ¶ 34). The skilled artisan would recognize that modifying Ray with the teachings by Roesicke would provide the predictable result of reducing energy consumption during the wireless transmission of the blood glucose measurements to the external device. An additional advantage is realized by providing data which is easier to process and communicate (see Roesicke Abstract).
Neither Ray nor Roesicke teach that the method includes f) administering a treatment based upon the predicted future profile (as in claim 1).
Michelson however, teaches a method for predicting the occurrence of a medical condition requiring medical intervention based on the analysis of biomarkers (¶ 19). The medical conditions include diabetes (¶ 133) and the biomarkers include blood glucose (¶ 151). The method includes taking a medical action in response to the prediction of the clinical outcome wherein said medical action includes administering a dose of insulin (¶ 17 and 130). 
Ray in view of Roesicke as modified and Michelson are directed to methods for analyzing diabetes related biomarkers (blood glucose).
Thus, Ray in view of Roesicke as modified and Michelson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray as modified by Roesicke with Michelson. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ray teaches that during a hyperglycemic state the ideal action is for a user to administer an insulin bolus to cause a switch from the hyperglycemic state to an euglycemic state (Ray at ¶ 120). The skilled artisan would recognize that modifying the method by Ray as modified by Roesicke to include a step of administering insulin based on the predicted medical outcome would achieve the desired result of switching from the hyperglycemic to the euglycemic state.
With regard to claims 2 and 3, Ray as modified by Roesicke with the provisions by Michelson teaches that the method includes administering insulin. See Michelson at ¶ 130.
With regard to claim 5 and 6, see Ray at ¶ 119-120. Ray teaches comparing blood glucose concentration values obtained at specific time with a threshold and determining whether said blood glucose concertation values are grater or less than a pre-determined threshold (i.e. hyperglycemic and hypoglycemia values).
With regard to claim 7, see Ray at ¶ 119 and 121. Ray teaches determining whether a glucose concentration value is “closer” to a threshold. Ray also teaches storing blood glucose concentration values, including hyperglycemic and hypoglycemic values.
With regard to claims 8-9 and 15-16, see Ray at ¶ 4, 43. Ray teaches that the rule engine includes a comparative pattern by which blood glucose concentration values are compared with previous and current hyperglycemia and hypoglycemia incidence. Ray also teaches that the patterns generated by the method include patterns indicative of hypoglycemia, hyperglycemia, or excessive blood glucose variability by time of day, by day in a week, both by time of day and day of week, or at different time intervals.
With regard to claim 10, see Ray at ¶ 9-4, 33, 41. Ray teaches that the system includes a memory device and the method includes storing data. Any type of data can be stored in a memory device.
With regard to claim 11, see Ray at ¶ 58-60.
With regard to claim 12, see Ray at ¶ 42 and 54.
With regard to claim 13, see Ray at ¶ 4. Ray teaches that the patterns generated by the method include patterns indicative of hypoglycemia, hyperglycemia, or excessive blood glucose variability by time of day, by day in a week, both by time of day and day of week, or at different time intervals.
With regard to claim 14, see Ray at ¶ 43 and 44.
With regard to claims 20, Ray with the provisions by Roesicke teaches that the data is compressed. Data compression maximizes entropy.
With regard to claim 26, 27, 28 and 29, neither Ray nor Roesicke teach that that the pattern recognition in step d) comprises using a distance metric (as in claim 26), that the pattern recognition in step d) comprises using the Euclidean distance metric and calculating the difference in position of two vectors within the reduced-rank space (as in claim 27), modifying the Euclidean distance metric as a function of distortion in the measurement data record (as in claim 28) and that the pattern recognition in step d) comprises using the Mahalanobis distance (as in claim 29).
Michelson however, teaches that the analysis of biomarker patterns includes calculating distance metric including an Euclidean distance and a Mahalanobis distance and, using said distances to determine the position of the subject data with reference to each clinical outcome (¶ 25, 89-93 and 99).
Ray in view of Roesicke as modified and Michelson are directed to methods for recognizing patterns in diabetes-related blood biomarkers.
Thus, Ray in view of Roesicke as modified and Michelson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray in view of Roesicke as modified with Michelson. One would have modified the pattern recognition step of the method by Ray as modified with Roesicke to 
with a distance metric including an Euclidean distance metric and a Mahalonobis distance because all elements were known in the prior art and the Michelson teaches that distance metrics including Euclidean distance and a Mahalonobis distance can be used in methods for recognizing patterns in diabetes-related blood biomarkers. See Michelson at ¶ 89 and 91.
With regard to claim 30, see Ray at ¶ 34.
With regard to claim 31, Ray as modified by Roesicke with the provisions by Michelson teaches that that the method includes administering insulin. See Michelson at ¶ 130. Insulin can be dosed and administered by an insulin pump automatically. 
B. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2008/0242962 to Roesicke in further view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2003/0208113 to Mault (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Ray teaches a diabetes management method for identifying glycemic and blood glucose variability patterns (Abstract). With the provisions by Roesicke the method includes generating a reduced measurement data record. With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Roesicke nor Michelson teach that the method includes prompting the user to enter a confirmation into a processor that the treatment has been completed (as in claim 4).
Mault teaches a closed-loop method for blood glucose management (¶ 13 and 15). The method includes administering insulin and suggesting additional medication or physical activity based on model-based predictions of changing blood glucose (¶ 21-22). Mault teaches prompting the user to enter a confirmation pertaining the consumption of planned meals and insulin administration (¶ 22 and 76).
Ray in view of Roesicke and Michelson as modified and Mault are directed to methods for predicting changes in blood glucose and administering a treatment in response.
Thus, Ray in view of Roesicke and Michelson as modified and Mault are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray as modified by Roesicke and Michelson with Mault. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ray is explicitly directed to determining if a user has taken a bolus of insulin to decrease the user's glucose concentration from a hyperglycemic state to a hypoglycemic state (see Ray at ¶ 120) and, the skilled artisan would recognize that prompting the user to confirm that insulin has been administered would enable said determination.
C. Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2008/02442962 to Roesicke in further view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2009/0089446 to Ebling (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Ray teaches a diabetes management method which includes the steps of acquiring glucose values and using data reduction. The method includes transferring data via a wired or wireless medium to an external device (see Ray at ¶ 33-37). With the provisions by Roesicke the method includes generating a reduced measurement data record. With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Roesicke nor Michelson teach that the data reduction in step b) comprises using an audio compression algorithm (as in claim 17), wherein the audio compression algorithm is lossy (as in claim 18).
Ebling teaches a method for compression of health data including glucose values prior to transmission to an external device. The compression algorithm includes a lossy compression algorithm (¶ 21, 26-27).
Ray in view of Roesicke and Michelson as modified and Ebling are directed to methods that include the compression and transmission of glucose values.
Thus, Ray in view of Roesicke and Michelson as modified and Ebling are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray as modified by Roesicke and Michelson with Ebling. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ebling teaches that compression of data, including lossy compression of data, provides the advantage of improving the efficiency of data gathering. See Ebling at ¶ 4. The skilled artisan would recognize that Ray as modified by Roesicke and Michelson is directed to a data gathering system and lossy compression of the data, as taught by Ebling, would provide the predictable result of improving the efficiency of Ray’s data gathering.
D. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2008/02442962 to Roesicke in further view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 8,154,985 to Smith.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Ray teaches a diabetes management method which includes the steps of acquiring glucose values and using data reduction. The method includes transferring data via a wired or wireless medium to an external device (see Ray at ¶ 33-37). With the provisions by Roesicke the method includes generating a reduced measurement data record. With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Roesicke nor Michelson teach that the data reduction in step b) comprises transformation into the frequency domain (as in claim 19).
Smith teaches a method for reducing the size of time domain data by converting a time series set into its frequency domain (col. 2, lines 55-65).
Ray in view of Roesicke and Michelson as modified and Smith are directed to methods that include the compression of time-related data.
Thus, Ray in view of Roesicke and Michelson as modified and Smith are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray as modified by Roesicke and Michelson with Smith. One would have been motivated to modify the data reduction used to generate the reduced measurement data record in the method by Ray as modified by Roesicke and Michelson to include a transformation into the frequency domain because all elements were known in the art and Smith teaches that time series data sets can be transformed into a frequency domain for the purpose of data compression. See Smith at Abstract and Figure 2.
E. Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2008/02442962 to Roesicke in further view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2007/0053601 to Talapov (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Ray teaches a method for analyzing blood glucose data comprising a step of using data reduction. With the provisions by Roesicke the method includes generating a reduced measurement data record. With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Roesicke nor Michelson teach that the data reduction in step b) comprises compressing the measurement data record into a reduced-rank space using a transformation matrix (as in claim 21), that the transformation matrix comprises eigenvectors derived from a representative physiological measurement dataset (as in claim 22), that the transformation matrix comprises a subset K of the eigenvectors derived from the representative physiological measurement dataset (as in claim 23), wherein the subset K contains six or less eigenvectors (as in claim 24) and that the subset K contains a sufficient number of eigenvectors to describe up to about 90% of the measurement data record (as in claim 25).
Talapov methods for compressing data (Abstract and ¶ 45). The methods include using a Karhunen-Loeve transformation (KLT) wherein the rows of the transformation matrix of the KLT are eigenvectors of the autocorrelation matrix of the data (¶ 58). For the compression of data, the matrix of values is broken into small blocks and the KLT matrix, which comprises the eigenvectors of the autocorrelation matrix, is further reduced by replacing by zeros the eigenvector corresponding to the smallest eigenvalue of the KLT matrix. This process is repeated by reducing the KLT matrix by removing the eigenvectors corresponding to successively larger eigenvalues. At each stage the result of the use of such a modified KLT matrix is compared by calculating the entropy of the resulting data (¶ 65-66). The method includes iteratively replacing the least significant eigenvectors by zeros until a maximal compression is produced (¶ 71).
Ray in view of Roesicke and Michelson as modified and Talapov are directed to methods that include the compression of data.
Thus, Ray in view of Roesicke and Michelson as modified and Talapov are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray as modified by Roesicke and Michelson with Talapov. One would have been motivated to modify the data reduction step in the method by Ray as modified by Roesicke and Michelson with the teachings by Talapov because all elements were known in the prior art and Talapov teaches that methods for data compression can be modified to include the compression of data into a transformation matrix with a number of associated eigenvectors. See Talapov at ¶ 32-37.
35 USC §103 Second Paragraph Rejections-Response to Arguments.
Applicant’s arguments filed on 22 April 2022 have been considered. The Applicant asserts the following:
1) That “Ray does not teach generating a reduced measurement data record from the measurement data record using data reduction” and that “rather, Ray teaches a method for dealing with insufficient data due to a small number of glucose measurement values. See, e.g., Ray, ¶ [0048] (teaching that a smaller sample size may be used based on a balancing test between consumer expectations of having the capability of receiving accurate warnings about their glycemic patterns without having to do an excessive number of glucose measurements, and having a sufficient number of glucose measurement [sic] to ensure a relative low number of false positive and false negative results.)”.
A new grounds of rejection based on further consideration of the claims and the claim amendments herein has been set forth.
2) That “Ray does not teach generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern”.
It is respectfully submitted that this argument is not persuasive. Contrary to the Applicant’s assertion, Ray teaches the prediction of hypoglycemic and hyperglycemic glucose concentration values that will occur during a time interval from the comparison to a pattern. See Ray at ¶ 62-65 and 82-85.
A new grounds of rejection based on further consideration of the claims and the claim amendments herein has been set forth.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazemnejad, A., Z. Batvandi, and J. Faradmal. "Comparison of artificial neural network and binary logistic regression for determination of impaired glucose tolerance/diabetes." EMHJ-Eastern Mediterranean Health Journal, 16 (6), 615-620, 2010 (2010) teaches a multilayer perceptron artificial neural network to differentiate between disease-free subjects and those with impaired glucose tolerance.
Gani, A. et al. "Predicting subcutaneous glucose concentration in humans: data-driven glucose modeling." IEEE Transactions on Biomedical Engineering 56.2 (2008): 246-254 teches the modelling of glucose data to predict subcutaneous glucose concentration in humans.

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631